DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 depends from a canceled claim. It appears that this claim should now depend from dependent claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 31-34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the sleeve" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 31 and 34, the language “from less than” is indefinite.  If it is less than it could be 0.  Is the bottom end of the range 0.5:1 or is it less than this ratio?  Maybe there is a typographical error and the word “less” should be removed.  Clarification is requested.
Claims 32-33 and 37 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4,10,12-14, 28-31, and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0131528 to Vonk et al in view of U.S. Patent No. 2,971,292 to Malecki and U.S. Patent Pub. No. 2009/02274754 to Jaiswal.
Regarding Claims 1, 13 and 14, Vonk teaches a system for preserving cut plants (Vonk abstract), the system comprising a media container (Vonk Fig. 1 #1); a pourable aqueous gel media at the bottom of the container (Vonk paragraph [0006] “able to flow”; paragraph [0035] “high viscosity”; paragraph [0001] “aqueous gel”).
Vonk is silent on explicitly teaching a liquid media layer above the gel media in the container.  However, Malecki teaches the general knowledge of one of ordinary skill in the art that it is known when preserving cut flowers to provide a layer of liquid media above the gel media (Malecki Col. 4 line 69-75).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Vonk with the teachings of Malecki at the time of the invention to extend the life of the cut flower by greatly facilitating water withdrawal by the flower with a connecting layer between the gel and the stem.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Vonk as modified is silent on wherein the liquid media is a solution or aqueous suspension.  However, it is known to provide solutions or aqueous suspensions in this type of application and is general knowledge of one of ordinary skill in the art. Jaiswal teaches that the water that is in contact with the stem acts as a preservative and is a solution of water and hormones/antimicrobial agents (Jaiswal paragraph [0021]). It would have been obvious to one of ordinary skill in the art to modify the liquid of Malecki with the additives of Jaiswal for a solution to preserve and to control microbes as taught by Jaiswal, i.e. preservation measure. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substation of one known liquid layer for another to obtain predictable results.  
Regarding Claim 3, Vonk as modified teaches the media container is a plastic cup (Vonk paragraph [0035] and [0036] and Fig. 1 #1; Malecki Col. 2 line 14).
Regarding Claim 4, Vonk as modified teaches the gel media comprises a hydrophilic gel selected from the group consisting of a polyacrylamide and an agarose (Vonk paragraph [0005] and [0026]).
Regarding Claims 10 and 35, Vonk as modified is silent on the sleeve comprises from 4 to 16 perforations in a lower 20% of the sleeve above the container and 100 to 600 perforations in the upper 80% of the sleeve above the container. However, Jaiswal teaches perforations within the claimed ranges and the general knowledge of varying the number and placement that the lower portion has less perforations then the upper portion (Jaiswal paragraphs [0072], [0058], [0014], [0018]), but is silent on explicitly teaching the sleeve comprises from 4 to 16 perforations in a lower 20% of the sleeve above the container and 100 to 600 perforations in the upper 80% of the sleeve above the container. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Vonk at the time of the invention since the modification is merely an obvious engineering design choice derived through routine tests and experimentation to meet the needs of different plant varieties and control humidity levels, transpiration, release of ethylene gas. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 12, Vonk as modified teaches the sleeve plastic comprises a thickness in the range from 0.75 mil to 2 mil (Jaiswal paragraph [0077]), but is silent on explicitly claiming the range 0.75 to 2. However, it would have been obvious to one of ordinary skill in the art to further modify the teachings of Vonk at the time of the invention since the modification is merely an obvious engineering design choice derived through routine tests and experimentation to meet the needs of different plant types or economic efficiency. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 28, Vonk as modified teaches the liquid media is above the gel in that the liquid media is closer to the top opening of the container and the gel is adjacent to the bottom of the container (Vonk claim 1; Malecki Col. 4 lines 69-72).
Regarding Claim 29, 31 and 34, Vonk as modified teaches only a ½-1/4 inch of water on top of the gel “a thin layer” (Malecki Col 4 line 70). Vonk as modified appears to fall within the claimed range, but is silent on explicitly teaching a range from 1:1 to 10:1; range from less than 0.5:1 to 20:1. However, the modification is merely an engineering design choice derived through routine tests and experimentation for optimal operation. One of ordinary skill in the art would be motivated to utilize and modify the ratio based on the size of the container and the number of plant stems being inserted. The modification is merely “obvious to try’ choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. Applicant does not provide criticality in the specification for the claimed range.
Regarding Claims 30 and 33, Vonk as modified teaches the solution or suspension includes elements selected from the group consisting of: one or more sugars, salts, hormones, or antimicrobial compositions (Jaiswal paragraph [0021]).
Regarding Claims 36 and 37, Vonk as modified the pourable gel when tilted 90 degrees will take at least 5 times as long to pour as water from the same container.  This is not a structural limitation to the system, but is merely a functional result.  Since the prior art of Vonk teaches a pourable aqueous polyacrylamide gel, the same as claimed by applicant, the gel of Vonk will perform in the same manner as the claimed function.  The teachings of Vonk satisfy the broad nature of this claim. (Vonk claim 1)

Claims 2 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2003/0131528 to Vonk et al in view of U.S. Patent No. 2,971,292 to Malecki and U.S. Patent Pub. No. 2009/02274754 to Jaiswal as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2014/0096444 to Castleberry.
Regarding Claims 2 and 32, Vonk as modified teaches a cap (Vonk paragraph [0039]), but is silent on explicitly teaching the media container further comprises a cap with more than one projection extending in axially at a top of the container. However, Castleberry teaches media container further comprises a cap with one or more projections extending in axially at a top of the container (Castleberry Fig. 1 #72, #74, #71, #70, placing Castleberry across the top of the opening secures the plant stems in place). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Vonk with the teachings of Castleberry at the time of the invention to hold the flowers in a fixed position as taught by Castleberry and to accommodate varying stem thicknesses. The modification is merely the application of a known technique to a known device ready for improvement and/or the simple substitution of one known element for another to obtain predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,10,12-14 and 28-37 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 25 February 2022 have been fully considered but they are not persuasive. 
With the new grounds of rejection, Vonk is the primary reference that teaches the general knowledge of one of ordinary skill in the art to us a pourable aqueous polyacrylamide gel in a container that receive cut flower stems.  Vonk is modified by the teachings of Malecki that it is known general knowledge to provide a thin liquid medium layer over the top of the gel to extend the life of the cut flower by greatly facilitating water withdrawal by the flower with a connecting layer between the gel and the stem.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.  Malecki teaches that the liquid layer enhances the interaction of the cut stem with the gel.
Regarding Claims 10 and 35, Jaiswal teaches perforations within the claimed ranges and the general knowledge of varying the number and placement that the lower portion has less perforations then the upper portion (Jaiswal paragraphs [0072], [0058], [0014], [0018]), but is silent on explicitly teaching the sleeve comprises from 4 to 16 perforations in a lower 20% of the sleeve above the container and 100 to 600 perforations in the upper 80% of the sleeve above the container.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Vonk at the time of the invention since the modification is merely an obvious engineering design choice derived through routine tests and experimentation to meet the needs of different plant varieties and control humidity levels, transpiration, release of ethylene gas. The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



10 May 2022